UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

ESTATE OF MILLIE ANN                      )
MCDANIELS,                                )
                                          )
                    Plaintiff,            )
                                           )   Civil Case No. 12-202 (RJL)
             v.                            )
                                           )
LIBERTY MUTUAL GROUP INC.,                 )
                                           )
                    Defendant.             )


                                      ORDER

                                                                        vr
       For the reasons set forth in the Memorandum Opinion entered this ~ day of

August 2012, it is hereby

       ORDERED that defendant's Motion to Dismiss [Dkt. # 4] is GRANTED; and it

is further

       ORDERED that the above-captioned case is DISMISSED.


       SO ORDERED.